      Case 1:20-cv-08612-LAP Document 46 Filed 01/04/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CALEB AND BROWN PTY. LTD.,

                   Plaintiff,

-against-                                    20 Civ. 8612 (LAP)
JON BARRY THOMPSON, LELAND                          ORDER
NOLAN, LEE JASON RATNER, FTL
HOLDING LLC, and VOLANTIS
ESCROW PLATFORM LLC.,

                   Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of the discovery plan for Plaintiff

Caleb and Brown Pty. Ltd. (“Plaintiff”) and Defendant Leland

Nolan (together with Plaintiff, the “Parties”) submitted

pursuant to Federal Rule of Civil Procedure 26(f).          The Parties

shall adhere to the following discovery deadlines:

    The Parties shall exchange initial disclosure no later than

January 7.

    The Parties shall complete documentary discovery no later

than March 31 and shall inform the Court by letter no later than

March 31 of the order and dates of depositions.

    Fact discovery shall be completed no later than May 31.

    The Parties shall appear for a conference on June 1 at

10:00 a.m. EST.




                                   1
         Case 1:20-cv-08612-LAP Document 46 Filed 01/04/21 Page 2 of 2



    SO ORDERED.

Dated:       New York, New York
             January 4, 2021


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      2
